Exhibit 10.2

FEDERATED INVESTORS, INC.

ANNUAL INCENTIVE PLAN

Approved by Shareholders April 24, 2002

Amended as of May 13, 2002

Amended as of July 23, 2002

Amended as of February 5, 2004

Amended as of January 25, 2007

ARTICLE I - GENERAL PROVISIONS

 

1.1 Purpose

The purpose of the Federated Investors, Inc. Annual Incentive Plan (the “Plan”)
is to advance the success of Federated Investors, Inc. and to thereby increase
shareholder value by promoting the attainment of significant business objectives
by the Company and basing a portion of the annual compensation of selected
officers on the attainment of such objectives. The Plan is designed to:
(i) further align the interests of Participants with the interests of the
Company’s shareholders, (ii) reward Participants for creating shareholder value
as measured by objectively determinable performance goals, and (iii) assist in
the attraction and retention of employees vital to the Company’s long-term
success.

 

1.2 Definitions

For the purpose of the Plan, the following terms shall have the meanings
indicated:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.

 

(c) “Company,” means Federated Investors, Inc. and solely for purposes of
determining (i) eligibility for participation in the Plan, (ii) employment, and
(iii) the calculation of any Performance Goal or establishment of any
Performance Measure, any subsidiary entity or affiliate thereof, including
subsidiaries or affiliates which become such after adoption of the Plan. For
purposes of this Plan, the term “Company” shall also include any successor to
Federated Investors, Inc.

 

(d) “Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder).



--------------------------------------------------------------------------------

(e) “Common Stock” means the Company’s Class B Common Stock, no par value per
share.

 

(f) “Fair Market Value” means, on any date, the closing sale price of one share
of Common Stock, as reported on the New York Stock Exchange or any national
securities exchange on which the Common Stock is then listed or on the NASDAQ
Stock Market’s National Market (“NNM”) if the Common Stock is then quoted
thereon, as published in the Wall Street Journal or another newspaper of general
circulation, as of such date or, if there were no sales reported as of such
date, as of the last date preceding such date as of which a sale was reported.
In the event that the Common Stock is not listed for trading on a national
securities exchange or authorized for quotation on NNM, Fair Market Value shall
be the closing bid price as reported by the NASDAQ Stock Market or The NASDAQ
SmallCap Market (if applicable), or if no such prices shall have been so
reported for such date, on the next preceding date for which such prices were so
reported. In the event that the Common Stock is not listed on the New York Stock
Exchange, a national securities exchange or NNM, and is not listed for quotation
on The NASDAQ Stock Market or The NASDAQ SmallCap Market, Fair Market Value
shall be determined in good faith by the Committee in its sole discretion, and
for this purpose the Committee shall be entitled to rely on the opinion of a
qualified appraisal firm with respect to such Fair Market Value, but the
Committee shall in no event be obligated to obtain such an opinion in order to
determine Fair Market Value.

 

(g) “Forfeit” means the loss by a Participant of any and all rights to an award
granted under the Plan, including the loss of any payment of compensation by the
Company under the Plan or any award granted thereunder.

 

(h) “Operating Profits” means for the applicable Performance Period, the
Company’s total revenue less distributions to minority interests and less total
expenses (excluding amortization of intangible assets, impairment losses and
debt expenses, including, without limitation, interest and loan fees) as
reflected in the Company’s audited or unaudited financial statements as filed
with the Securities and Exchange Commission.

 

(i) “Participant” means any person: (1) who has satisfied the eligibility
requirements set forth in Section 1.4; (2) to whom an award has been made under
the Plan; and (3) whose award remains outstanding under the Plan.

 

(j) “Performance Goal” means, in relation to any Performance Period, the level
of performance that must be achieved with respect to a Performance Measure.

 

(k)

“Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications or variations as specified by the Committee, applied to
either the Company as a whole or to a business unit or subsidiary entity
thereof, either individually, alternatively or in any combination, and measured
over a period of time including any portion of a year, annually or cumulatively
over a period of years, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group, in each
case as specified by the Committee: (i) revenues; (ii) operating income;
(iii) net income; (iv) earnings per share; (v) operating

 

- 2 -



--------------------------------------------------------------------------------

 

expenses; (vi) assets under management; (vii) product sales or market share;
(viii) the performance of the Common Stock; (ix) the investment performance of
Company products; (x) Operating Profits; (xi) identification of business
opportunities; and (xii) product completion; and (xiii) completion of
acquisitions, business expansion, product diversification, new or expanded
market penetration and other non-financial operating and management performance
objectives.

To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder and unless otherwise determined by the Committee at the
time the Performance Goals are established, the Committee, in applying the
Performance Goals, shall exclude the effect of any of the following events that
occur during a Performance Period: the impairment of tangible or intangible
assets; litigation or claim judgments or settlements; changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; business combinations, reorganizations and/or restructuring programs
that have been approved by the Board; reductions in force and early retirement
incentives; and any extraordinary, unusual, infrequent or non-recurring items
separately identified in the financial statements and/or notes thereto in
accordance with generally accepted accounting principles.

 

(l) “Performance Period” means, in relation to any award, the calendar year, or
other period of 12 months or less for which a Participant’s performance is being
calculated with each such period constituting a separate Performance Period.

 

1.3 Administration

(a) The Plan shall be administered by the Committee. Subject to the terms of the
Plan, the Committee shall, among other things, have full authority and
discretion to determine eligibility for participation in the Plan, make awards
under the Plan, establish the terms and conditions of such awards (including the
Performance Goal(s) and Performance Measure(s) to be utilized) and determine
whether the Performance Goals applicable to any Performance Measures for any
award have been achieved. The Committee’s determinations under the Plan need not
be uniform among all Participants, or classes or categories of Participants, and
may be applied to such Participants, or classes or categories of Participants,
as the Committee, in its sole and absolute discretion, considers necessary,
appropriate or desirable. The Committee is authorized to interpret the Plan, to
adopt administrative rules, regulations, and guidelines for the Plan, and may
correct any defect, supply any omission or reconcile any inconsistency or
conflict in the Plan or in any award. All determinations by the Committee shall
be final, conclusive and binding on the Company, the Participant and any and all
interested parties.

(b) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to determine the extent to which awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions at the time such
awards are granted as the Committee determines to be necessary or appropriate to
conform to such requirements. The Committee may, with respect to Participants
whom the Committee determines are not likely to be subject to Section 162(m) of
the Code, delegate such of its powers and authority under the Plan to the
Company’s Chairman, President or Chief Executive Officer as it deems

 

- 3 -



--------------------------------------------------------------------------------

appropriate. In the event of such delegation, all references to the Committee in
this Plan shall be deemed references to such officers as it relates to those
aspects of the Plan that have been delegated.

(c) Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A, the regulations issued thereunder or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed.)

 

1.4 Eligibility and Participation

Participation in the Plan shall be limited to officers (who may also be members
of the Board) who are determined by the Committee to be eligible for
participation in the Plan and, unless otherwise determined by the Committee, the
Chairman of the Board, the Chief Executive Officer and any executive who is a
member of the Board or is designated as a member of the Chief Executive
Officer’s senior staff shall be eligible to participate in the Plan.

ARTICLE II - AWARD TERMS

 

2.1 Granting of Awards

The Committee may, in its discretion, from time to time make awards to persons
eligible for participation in the Plan pursuant to which the Participant will
earn compensation. The amount of a Participant’s award may be based on such
methods as may be established by the Committee. Each award shall be communicated
to the Participant, and shall specify, among other things, the terms and
conditions of the award and the Performance Goals to be achieved. The maximum
amount of an award that may be earned under the Plan by any Participant for any
Performance Period shall not exceed USD $6,000,000.

 

2.2 Establishment of Performance Goals

With respect to awards that are intended to be performance-based compensation
under Section 162(m) of the Code, each award shall be conditioned upon the
Company’s achievement of one or more Performance Goals with respect to the
Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided, however, that for a Performance Period of less
than one year, the Performance Measure must be established prior to the lapse of
25% of the Performance Period. In addition to establishing a minimum performance
level below which no compensation shall be payable pursuant to an award, the
Committee, in its discretion, may create a performance schedule under which

 

- 4 -



--------------------------------------------------------------------------------

an amount less than or more than a target award may be paid so long as the
Performance Goals have been exceeded.

 

2.3 Other Award Terms

The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
performance goals by the Company, business unit or Participant. Furthermore and
notwithstanding any provision of this Plan to the contrary, the Committee, in
its sole discretion, may reduce the amount of any award to a Participant if it
concludes that such reduction is necessary or appropriate based upon: (i) an
evaluation of such Participant’s performance; (ii) comparisons with compensation
received by other similarly situated individuals working within the Company’s
industry; (iii) the Company’s financial results and conditions; or (iv) such
other factors or conditions that the Committee deems relevant. Notwithstanding
any provision of this Plan to the contrary, the Committee shall not use its
discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m) of the Code.

 

2.4 Certification of Achievement of Performance Goals

The Committee shall, prior to any payment under the Plan, certify in writing the
extent, if any, that the Performance Goal(s) and any other material terms have
been achieved. For purposes of this provision, and for so long as the Code
permits, the approved minutes of the Committee meeting in which the
certification is made may be treated as written certification.

 

2.5 Distribution of Awards

Awards shall be paid as promptly as practicable (but in no event later than
2 1/2 months after the close of the fiscal year in which the Performance Period
ends) after the Committee has certified in writing the extent to which the
applicable Performance Goals and any other material terms have been achieved.
Notwithstanding the foregoing, the Committee may, in it sole discretion:
(i) determine whether, to what extent, and under what additional circumstances
amounts payable with respect to an award under the Plan shall be deferred either
automatically, at the election of the Participant, or by the Committee;
(ii) permit a Participant to elect to receive, in lieu of receiving cash, all or
a portion of the total award value in the form of Common Stock, restricted
Common Stock, non-qualified stock options to purchase Common Stock, or such
other stock-based award as maybe authorized by the Committee; and (iii) satisfy
the payment of all or a portion of the total award value in the form of Common
Stock, restricted Common Stock, non-qualified stock options to purchase Common
Stock, or such other stock-based award as may be authorized by the Committee.
Any stock-based award granted as payment of an award shall be granted pursuant
to the Federated Investors, Inc. Stock Incentive Plan or any successor thereto;
provided, however, that any non-qualified stock option to purchase Common Stock
shall have an exercise price equal to the Fair Market Value of the Common Stock
on the date of grant. The number of stock options to be granted shall be
determined by the Committee and shall be based upon the value of the options as
determined under the Black-Scholes option-pricing model or such

 

- 5 -



--------------------------------------------------------------------------------

other option valuation model or calculation that the Committee, in its sole
discretion, shall determine is appropriate. The number of any other stock-based
awards to be granted shall be determined by such methods or procedures as the
Committee, in its sole discretion, shall determine is appropriate.

 

2.6 Termination of Employment

Unless otherwise determined by the Committee, Participants who have terminated
employment with the Company prior to the actual payment of an award for any
reason, shall Forfeit any and all rights to payment under any awards then
outstanding under the terms of the Plan.

ARTICLE III - OTHER PROVISIONS

 

3.1 Withholding Taxes

Whenever the Company is required to satisfy income or employment tax withholding
requirements with respect to an award under the Plan, the Company shall have the
right to withhold from the payment of any such award, or require the Participant
to remit to the Company prior to or contemporaneous with the payment of any such
award, an amount sufficient to satisfy any applicable governmental withholding
tax requirements related thereto and such other deductions as may be authorized
by the Participant or as required by applicable law.

 

3.2 Adjustments

Awards may be adjusted by the Committee in the manner and to the extent it
determines to be appropriate to reflect stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, reclassifications or other relevant changes in capitalization
occurring after the date of the award; provided, however, that the Committee may
not make any such adjustment with respect to any award to an individual who is
then a “covered employee” as such term is defined in Regulation 1.162-27(c)(2)
promulgated under Section 162(m) of the Code, or any successor provision
(“Section 162(m)”), if such adjustment would cause compensation pursuant to such
award to cease to be performance-based compensation under Section 162(m).

 

3.3 No Right to Employment

Nothing contained in the Plan or in any award shall confer upon any Participant
any right with respect to continued employment with the Company or its
subsidiaries or affiliates, nor interfere in any way with the right of the
Company or its subsidiaries or affiliates to at any time reassign the
Participant to a different job, change the compensation of the Participant or
terminate the Participant’s employment for any reason.

 

- 6 -



--------------------------------------------------------------------------------

3.4 Nontransferability

A Participant’s rights under the Plan, including the right to amounts payable
may not be assigned, pledged, or otherwise transferred except, in the event of a
Participant’s death, to the Participant’s designated beneficiary or, in the
absence of such a designation, by will or by the laws of descent and
distribution.

 

3.5 Unfunded Plan

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

3.6 Foreign Jurisdictions

The Committee shall have the authority to adopt, amend, or terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
foreign countries in order to promote achievement of the purposes of the Plan.

 

3.7 Other Compensation Plans

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company, including
arrangements that are not intended to comply with Section 162(m) of the Code.

 

3.8 Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to its conflict of law
provisions.

ARTICLE IV - AMENDMENT AND TERMINATION

The Board of Directors may modify, amend, or terminate the Plan at any time;
provided, however, that no such modification, amendment or termination shall,
without the consent of the Participant, materially adversely affect the rights
of such Participant to any payment that has been determined by the Committee to
be due and owing to the Participant under the Plan but not yet paid.

Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code or the regulations promulgated thereunder regardless of whether such
modification, amendment, or termination of the Plan shall adversely affect the
rights of a Participant under the Plan.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V - EFFECTIVE DATE

The Plan, as amended, shall become effective immediately upon the approval and
adoption thereof by the Board; provided, however, that no award intended to
qualify as performance-based compensation within the meaning of Section 162(m)
of the Code shall be payable prior to approval of the Plan’s material terms by
the Company’s shareholders.

 

- 8 -